Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 1 of 9 PageID #: 1031




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                               CR. 16-50138-JLV

                   Plaintiff,
                                                              ORDER
     vs.

BENTON ROWLAND,

                   Defendant.


                                      ORDER

      A grand jury indicted defendant Benton Rowland on three counts of

aggravated sexual abuse of a minor in 2016. (Docket 2). On the day his trial

was set to begin, defendant pled guilty to one count of abusive sexual conduct.

(Dockets 194, 196 & 200). The court held a change of plea hearing on

November 14, 2019, and accepted defendant’s guilty plea. (Dockets 204 & 206).

Defendant now moves to withdraw his guilty plea, arguing the life sentence

recommended by the federal Sentencing Guidelines is a fair and just reason for

withdrawal. (Docket 223). The government opposes withdrawal. (Docket

236). The court denies the motion and sets new sentencing deadlines.

I.    Facts

      Following his indictment, defendant moved to continue his trial 21 times.

At the defense’s request, the court set this case for a date certain trial to begin on

November 12, 2019. (Docket 156). On the afternoon of November

11—Veterans Day, a federal holiday—defense counsel Jamy Patterson notified
Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 2 of 9 PageID #: 1032




the government that defendant wished to plead guilty.1     At 4:45 p.m.,

government counsel notified the court that defendant had signed a plea

agreement. The court canceled the trial. Court staff expended significant

effort and resources to contact potential jurors, some of whom were traveling to

Rapid City, South Dakota, from distant parts of the Western Division. Ms.

Patterson informed defense witnesses they were not required to appear.

      On the morning of November 12, defendant decided not to plead guilty.

The court held a status conference. (Docket 192).     At the hearing, the

government stated it had first offered the plea deal to defendant in 2017, while he

was represented by other counsel. During a recess of the hearing, defendant

again changed his mind and decided to plead guilty. The plea agreement was

filed that day. (Docket 194).

      Defendant agreed to plead guilty to one count of abusive sexual contact, in

violation of 18 U.S.C. § 2244(a)(5).   (Dockets 194 at ¶ C & 200). Section

2244(a)(5) carries a maximum penalty of life in prison. Defendant also agreed

that the sentence recommended by the federal Sentencing Guidelines would be

calculated pursuant to U.S.S.G. § 2A3.1.    (Docket 194 at ¶ H).   The government

agreed to recommend a sentence within the Guideline range calculated by the

court. Id. at ¶ G.



      1This recounting of the events of November 11 and 12 is derived from
statements by counsel during a November 12 status conference. (Docket 192).
No transcript has been prepared of the status conference, but the court listened
to an audio recording of the hearing.
                                        2
Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 3 of 9 PageID #: 1033




      The court held a change of plea hearing on November 14. (Docket 204).

In its discussion with defendant, the court made the following statements:

      •     “[I]f you enter a plea of guilty to abusive sexual contact and
            your sentence is more severe or different from what you
            expect, that does not permit you take back your guilty plea.”
            (Docket 230 at p. 5).

      •     “[I]f you plead guilty to abusive sexual contact, paragraph (c)
            of your plea agreement advises you that the charge carries a
            maximum sentence of any term of years in prison up to life.”
            Id. at p. 6.

      •     “[T]he United States and you and Ms. Patterson have an
            absolute right at sentencing to recommend what type of
            sentence would be appropriate. Because the sentencing
            range is any term of years to life by law. Now, the federal
            sentencing guidelines also apply in every case for sentencing.”
            Id. at p. 11.

      •     “[T]he stipulated offense level, its not binding on me. The
            parties can make agreements on how the guidelines should be
            calculated. I’m going to calculate them independently with
            you at the time of your sentencing. So whatever agreements
            are made as to the length of sentence between you and the
            prosecution, or any recommendation you and Ms. Patterson
            make or [government counsel] makes, none of these things are
            binding on me.” Id. at p. 12.

      •     “I could sentence you to a longer period of time than you
            expect or to a lesser period of time than you expect.” Id. at
            p. 13.

      •     “But again, I can sentence above or below the guideline range
            under the law, depending on how I view the facts of the case.”
            Id. at p. 15.

      •     “You have an absolute right to stay with your not guilty plea to
            the charge in the indictment.” Id. at p. 23.

Defendant told the court he understood each of these statements.


                                        3
Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 4 of 9 PageID #: 1034




      Defendant entered a guilty plea.      Id. at p. 32. He affirmed he freely and

voluntarily chose to plead guilty.    Id.   He agreed that he signed the factual

basis statement, see Docket 196, and that the facts in that document were

accurate. Id. at p. 33. The court found defendant understood the

consequences of his guilty plea.     Id. at p. 34. It accepted the plea and adjudged

defendant guilty of abusive sexual contact.         Id.   The court set sentencing for

April 6, 2020. (Docket 206).

      On January 10, 2020, the United States Probation Office (“USPO”) filed a

draft presentence investigation report (“PSR”). (Docket 209). The draft PSR

recounted extensive sexual abuse committed by the defendant between 2008

and 2014. Id. at ¶¶ 5-25. USPO concluded the base offense level for the

Guidelines calculation was 30, pursuant to U.S.S.G. § 2A3.1.           Id. at ¶ 30. It

applied enhancements for use of force during the assaults, the age of the victim,

the control defendant had over the victim and the victim’s vulnerable status.        Id.

at ¶¶ 31-34. These enhancements resulted in an adjusted offense level of 42.

Id. at ¶ 37.

      USPO also applied the repeat and dangerous sex offender against minors

enhancement under U.S.S.G. § 4B1.5, pointing to defendant’s years-long history

of assaulting the minor victim.2     Id. at ¶ 38.    This enhancement raised


      2As  relevant here, a defendant is a repeat and dangerous sex offender
against minors if he “engaged in a pattern of activity involving prohibited sexual
contact[.]” U.S.S.G. § 4B1.5(b)(1). The Guidelines define a “pattern of activity
involving prohibited sexual contact” as two or more separate instances of
prohibited sexual contact with a minor. Id. at comment. (n.4(B)(i)).
                                         4
Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 5 of 9 PageID #: 1035




defendant’s offense level to 47.    Id.   Three levels were subtracted to account for

defendant’s acceptance of responsibility.       Id. at ¶¶ 39-40. Finally, defendant’s

total offense level was reduced to 43, which is the maximum level permissible

under the Guidelines.    Id. at ¶ 41. Defendant has no state or federal criminal

history, resulting in no criminal history points and a criminal history category of

I, although he has an extensive tribal criminal history.     Id. at ¶¶ 48-49. With a

total offense level of 43 and a criminal history category of I, the Guidelines

recommended life imprisonment.        Id. at ¶ 69.

      On February 6, 2020, Ms. Patterson moved to withdraw as counsel,

stating defendant wished to withdraw his guilty plea. (Docket 212).

Magistrate Judge Daneta Wollmann held a hearing on February 14 and granted

the motion. (Dockets 216 & 217). She appointed present defense counsel,

Gregory Erlandson, to represent defendant. (Docket 217). Approximately a

month after he was appointed, Mr. Erlandson moved to withdraw defendant’s

guilty plea. (Docket 223). In the motion, Mr. Erlandson stated Ms. Patterson

“confirmed and advised that she did not ever believe and, therefore, did not

advise [defendant] that he would face a life sentence under the Guidelines.”

(Docket 224 at p. 3 n.1).

II.   Legal standard

      “A defendant may withdraw a guilty plea after it has been accepted by the

court, but before the court imposes sentence, if he shows ‘a fair and just reason

for requesting the withdrawal.’ ”    United States v. White Owl, 932 F.3d 1192,

                                            5
Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 6 of 9 PageID #: 1036




1194 (8th Cir. 2019) (quoting Fed. R. Crim. P. 11(d)(2)(B)). Although the

standard for withdrawal is ostensibly liberal, a “defendant has no automatic

right to withdraw a plea.”   United States v. Sharp, 879 F.3d 327, 333 (8th Cir.

2018) (internal quotation omitted). “When a defendant has entered a knowing

and voluntary plea of guilty at a hearing at which he acknowledged committing

the crime, the occasion for setting aside a guilty plea should seldom arise.”

United States v. McHenry, 849 F.3d 699, 705 (8th Cir. 2017) (internal quotation

omitted).

       [I]f a defendant shows a fair and just reason for withdrawal, the
       court must consider other factors before granting the motion,
       namely, whether the defendant asserts his innocence of the charge,
       the length of time between the guilty plea and the motion to
       withdraw it, and whether the government will be prejudiced if the
       court grants the motion.

Id. (internal quotation omitted).

III.   Analysis

       Defendant offers only one reason justifying withdrawal of his guilty plea.

He asserts “he would not have entered a plea if he had known the only possible

Guideline sentence was life in prison.” (Docket 224 at p. 3) (emphasis in

original). In fact, defendant appears to believe the life sentence recommended

by the Guidelines is mandatory.     See, e.g., id. at p. 4 (“[N]either the government

nor [defendant] believed the Guidelines would result in only one possible

sentence of life.”); id. (“[T]he minimum mandatory sentence of life . . . .”); id. at

p. 5 (defendant fired Ms. Patterson “based upon his failure to be advised of the

mandatory life sentence.”); Docket 238 at p. 3 (“[Defendant] was not advised the
                                       6
Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 7 of 9 PageID #: 1037




direct consequence of his plea would be that his only sentence possibility was

life.”); id. at p. 8 (“Defendant would never have accepted a Plea Agreement

mandating life in prison.”) (emphasis added to all). Defendant’s confusion is not

a fair and just reason to withdraw his guilty plea.

      First, the Guidelines are not mandatory in this case (or any other). In

2005, the Supreme Court made “the Guidelines effectively advisory.”       United

States v. Booker, 543 U.S. 220, 245 (2005). A sentencing court must “consider

Guidelines ranges” but may also “tailor the sentence in light of other statutory

concerns[.]” Id.   The court is not bound to sentence defendant to life in prison.

In fact, the court routinely varies from the applicable Guidelines range to

sentence in accordance with 18 U.S.C. § 3553(a).

      Second, the United States Court of Appeals for the Eighth Circuit holds

erroneous predictions about the Guideline calculation is not a fair and just

reason to withdraw a guilty plea.

      A defendant may not withdraw a plea, however, merely because he
      misunderstands how the sentencing guidelines will apply to his
      case. So long as the district court tells a defendant the statutory
      range of punishment that he faces and informs him that the
      sentencing guidelines will be used in determining the ultimate
      sentence, the plea is binding. This is true even where the
      misunderstanding is caused by defense counsel’s erroneous
      estimation of what the ultimate sentence will be.

United States v. Ramirez-Hernandez, 449 F.3d 824, 826 (8th Cir. 2006) (citing

United States v. Burney, 75 F.3d 442, 445 (8th Cir. 1996)).     This rule is not a

suggestion to district courts for how to exercise their discretion in resolving a

motion to withdraw a guilty plea. It is binding “circuit precedent” that the
                                        7
Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 8 of 9 PageID #: 1038




Eighth Circuit has refused to undermine.     United States v. Briggs, 820 F.3d

917, 920 (8th Cir. 2016).

      Here, the court advised defendant he could be sentenced to any term of

years up to life under the applicable statute. It also informed him it would

calculate the Guidelines range and use it in determining his sentence.

Accordingly, “the plea is binding.”   Ramirez-Hernandez, 449 F.3d at 826.

Defendant did not show a fair and just reason to withdraw his plea and the court

need not consider other factors, such as prejudice to the government.3      United

States v. Teeter, 561 F.3d 768, 770 (8th Cir. 2009).

                                      ORDER

      For the reasons given above, it is

      ORDERED that defendant’s motion to withdraw his guilty plea (Docket

223) is denied.

      IT IS FURTHER ORDERED that defendant’s motion for an extension of

time in which to object to the draft presentence investigation report (Docket 237)

is granted. The following sentencing deadlines shall apply:




      3The  court does not find in defendant’s briefing an allegation that Ms.
Patterson provided ineffective assistance of counsel by failing to advise him of the
possibility his Guidelines range could be life. Nor does he ask for an evidentiary
hearing where a record on such a claim could be developed. This case is thus
distinguishable from United States v. Marcos-Quiroga, upon which defendant
relies. There, the district court permitted the defendant to withdraw his guilty
plea upon a finding that defense counsel was constitutionally deficient for
advising the defendant he “could not be sentenced as a career offender[.]” 478
F. Supp. 2d 1114, 1143 (N.D. Iowa 2007).
                                        8
Case 5:16-cr-50138-JLV Document 239 Filed 05/21/20 Page 9 of 9 PageID #: 1039




     1.    The parties shall file any objections to the draft presentence

           investigation report by June 19, 2020.

     2.    The final presentence investigation report, motions for departure or

           variance or sentencing memoranda and all other sentencing related

           documents shall be filed by July 24, 2020.

     3.    The sentencing hearing and any associated evidentiary hearing

           shall be held on Friday, July 31, 2020 at 1:30 p.m., in

           Courtroom 1 of the Andrew W. Bogue United States Courthouse,

           515 Ninth Street, Rapid City, South Dakota.

     Dated May 21, 2020.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                      9
